DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 20 July 2020 wherein: claims 1, 40, 69, and 73 are amended; claims 5-6, 9-23, 25-33, 35-37, 39, 42-43, 45-49, 52, 54-55, 57-68, 70-72, 74, 77-87, and 89-91 are canceled; claims 93-95 are newly added; claims 1-4, 7-8, 24, 34, 38, 40-41, 44, 50-51, 53, 56, 69, 73, 75-76, 88, and 92-95 are pending, with claims 88 and 92 being withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael Burleigh on 01 February 2021.
The application has been amended as follows: 
Claims 88 and 92 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-12), filed 30 December 2020, with respect to claims 1-4, 7-8, 24, 34, 38, 40-41, 44, 50-51, 53, 56, 69, 73, 75-76, and 93-95 have been fully considered and are persuasive.  The rejection of 04 August 2020 has been withdrawn.

Allowable Subject Matter
Claims 1-4, 7-8, 24, 34, 38, 40-41, 44, 50-51, 53, 56, 69, 73, 75-76, and 93-95 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest the claimed UV monitoring system wherein the near-field coil encircles the transducer, the capacitor, and the NFC chip on the substrate.
Lai (US 2014/0034815) discloses a monitoring system (photodetector system 200 excluding remote wireless receiver 212) for measuring a radiant exposure of incident electromagnetic radiation (dosage of electromagnetic radiation; par. [0092], fig. 204 for wirelessly coupling the system with an external electronic device (remote wireless receiver 212; par. [0092]-[0095], fig. 2); a substrate (silicon substrate, par. [0093]); and an electronic device (photodetector 100) supported by said substrate, wherein said electronic device comprises a transducer (sensor element 104), the transducer 104 configured to convert at least a portion of said electromagnetic radiation into an electrical current, wherein the current is characteristic of said radiant exposure of said incident electromagnetic radiation (par. [0089], [0092]-[0095], fig. 2); wherein absorption of the incident electromagnetic radiation by the electronic device 100 provides at least a portion of the power for said measurement of the radiant exposure of said incident electromagnetic radiation (i.e., the photodetector 100 is powered by accumulated electrical charge in charge storage section 108 generated by sensor element 104; par. [0092]-[0095]; “photodetectors that are totally self-powered, without requiring an external or additional power source such as a battery or a solar cell … the electrical charge generated in a photovoltaic sensor element of the photodetector upon exposure for measuring the electromagnetic radiation is also used to power the photodetector”, par. [0079]); a capacitor 120 (of charge storage section 108) to store charge from the transducer 104; and an electrical load 112 (comprising wireless transmitter module 204) configured to asses charge on the capacitor 120 and transmit exposure data to the external electronic device 212 (par. [0084], [0092]-[0095], fig. 2).

Jang (US 2016/0064814) discloses a wireless transmitter is a near-field coil (antenna for NFC (near field communication) comprising a coil; par. [0205]).
Mims (Mims III, F. M., “How to Use LEDs to Detect Light”, makezine.com, retrieved from the Internet Archive Wayback Machine, dated 20 December 2013, https://web.archive.org/web/20131220015925/https://makezine.com/projects/make-36-boards/how-to-use-leds-to-detect-light/; a copy is included with the Office Action issued 18 March 2020) discloses one or more LEDs configured to transduce incident electromagnetic radiation into an electrical current (“Basic LED Sensor Circuits”, beginning on page 2 through page 4; figure D).
Mims further discloses an LED can be used to detect light in a spectrum corresponding to their emission spectrum (Mims, page 2, “LEDs Detect Specific Colors of Light”).
Appelboom (US 2015/0102208) discloses a UV monitoring system comprising an electronic device (sensor module 202) comprises a plurality of transducers (UVA sensor and UVB sensor), wherein each transducer converts incident electromagnetic radiation having a different range of wavelengths (UVA and UVB) into an electrical current (par. [0069], [0071]).
Richmond (US 2006/0164252) discloses a UV-A LED emitting light between 315 nm and 405 nm and a UV-B LED emitting light between 280 nm and 320 nm (par. [0105]).
While UV monitoring systems, near-field coils, transducers, capacitors, and NFC chips were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed arrangement of elements.


Regarding claims 69 and 73, the claims are allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-4, 7-8, 24, 34, 38, 40-41, 44, 50-51, 53, 56, 75-76, and 93-95, the claims are allowed due to their dependence on claims 1 and 73.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884